Citation Nr: 0837212	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for arthritis of the right foot, 
left foot, hips, right knee and leg, left knee and leg, right 
ankle, left ankle, and lumbar spine.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his children


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  A hearing was held at the RO in 12008, and a hearing 
before the undersigned Veterans Law Judge was held in August 
2008 (i.e. a video hearing).  Hearing transcripts have been 
associated with the claims file.


FINDINGS OF FACT

1.  A claim of service connection for hearing loss was denied 
in December 2001.  That decision was not appealed.

2.  Evidence presented since the December 2001 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for hearing loss.

3.  A request to reopen a claim of service connection for 
multiple site arthritis was denied in December 2002.  That 
decision was not appealed.

4.  Evidence presented since the December 2002 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for multiple site arthritis.



CONCLUSIONS OF LAW

1.  The December 2001 RO decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2000); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for hearing loss has not been 
presented.  8 U.S.C.A. §5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

3.  The December 2002 decision by the RO that denied the 
veteran's application to reopen a claim of service connection 
for arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001)

4.  New and material evidence sufficient to reopen the claim 
of service connection for arthritis has not been presented.  
38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In November 2004 and November 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Kent v. Nicholson 
for the requests to reopen the claims of service connection 
for arthritis and hearing loss, respectively.  In May and 
July 2006, the AOJ sent additional letters providing notice 
of the effective date and disability rating regulations for 
each claim, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the 2006 notice letters 
postdated the initial adjudication, the issues were 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing personal hearings.  Consequently, the 
duties to notify and assist have been met.  

Requests to Reopen

The RO denied a claim of service connection for hearing loss 
in a December 2001 rating decision.  That decision was not 
appealed and is now final.  38 U.S.C.A. § 7105(c) (West 
2000); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  The RO 
also denied an application to reopen a claim of service 
connection for arthritis in December 2002.  That decision was 
not appealed and is now final.  38 U.S.C.A. § 7105(c) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2007).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  


Hearing Loss

The veteran's previous claim of service connection for 
hearing loss was denied based on lack of competent evidence 
that the veteran's hearing loss was incurred in service or 
was causally related to service.  

Evidence submitted for this claim includes a private 
audiologic record, VA treatment records, a March 2008 VA 
examination record (with negative nexus opinion), and 
testimony from the veteran and his children.  See, e.g., 
January 2008 RO hearing transcript and August 2008 Board 
hearing transcript.  Although this evidence is "new," in 
that it was not previously seen, the evidence is not 
material:  the "new" evidence does not include any 
competent medical evidence indicating that hearing loss was 
incurred in service or that it is causally related to 
service. This evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hearing loss.

The Board notes that the veteran testified at his hearings 
that he and his wife first noticed he had hearing loss during 
service.  This contention, as well as the veteran's service 
medical and personnel records, was previously considered, 
however, and the Board notes that neither the veteran nor his 
spouse, as laypersons, is competent to report on the etiology 
or existence of a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In sum, the "new" evidence fails to cure the defects 
presented by the previous decision, namely the lack of 
evidence that hearing loss was incurred in service or is 
causally related to service.  Consequently, new and material 
evidence has not been submitted, and the request to reopen is 
denied.



Arthritis

The veteran's previous claims of service connection for 
arthritis were denied based on lack of evidence that 
arthritis was incurred in service or that it is causally 
related to service.  The December 2002 decision also noted 
that the veteran had submitted a positive nexus opinion, but 
found that, based on the lack of review of the record, the 
positive opinion was outweighed by a VA examiner's negative 
nexus opinion, which was based on a review of the record.  

Evidence submitted for this claim includes VA treatment 
records and testimony from the veteran and his children.  
See, e.g., January 2008 RO hearing transcript and August 2008 
Board hearing transcript.  Although this evidence is "new," 
in that it was not previously seen, the records are not 
material since they are merely cumulative of medical evidence 
previously considered by the RO.  The evidence previously 
considered already established that the veteran had arthritis 
and that he received a parachute badge in service, and this 
"new" evidence fails to cure the defects presented by the 
previous decisions, namely the lack of competent evidence 
that arthritis was incurred in service or that it is causally 
related to service.  This evidence does not raise a 
reasonable possibility of substantiating the claim of service 
connection for arthritis.

Although the veteran has continued to argue that his 
arthritis is a result of service, as a layperson, he is not 
competent to comment on the presence or etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, because the only additional competent 
evidence is cumulative of evidence previously considered, new 
and material evidence has not been submitted, and the request 
to reopen is denied.




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hearing loss.  The request 
to reopen the claim is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for arthritis.  The request to 
reopen the claim is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


